

115 SRES 325 ATS: Expressing support for designation of the week of October 29 through November 4, 2017, as “National Obesity Care Week”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 325IN THE SENATE OF THE UNITED STATESNovember 8, 2017Mr. Carper (for himself, Mrs. Capito, and Mr. Heinrich) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing support for designation of the week of October 29 through November 4, 2017, as National Obesity Care Week.
	
 Whereas the disease of obesity is a major source of concern across the United States, and more than 1/3 of adults in the United States are affected by obesity, with the number of people affected by severe obesity in the United States continuing to grow;
 Whereas experts and researchers agree that obesity is a complex disease influenced by various physiological, environmental, and genetic factors;
 Whereas studies show that bias against and stigma associated with people affected by obesity can be significant barriers to effectively treating the disease;
 Whereas research suggests that weight loss of as little as 5 to 10 percent of the total weight of an individual affected by obesity can improve the associated health risks affecting many patients living with obesity and can thereby support the goals of reducing chronic disease, improving health outcomes, and controlling healthcare costs;
 Whereas comprehensive and individualized strategies for weight loss and weight management that consider all treatment options, such as reduced-calorie diets, physical activity modifications, pharmacotherapy, and bariatric surgery, have been identified as important components of treatment;
 Whereas it will take a long-term collaborative effort, which will involve partners in diverse fields taking active roles, to improve obesity care and treatment; and
 Whereas the week of October 29 through November 4, 2017, would be an appropriate week to designate as National Obesity Care Week: Now, therefore, be it
	
 That the Senate— (1)supports the designation of the week of October 29 through November 4, 2017, as National Obesity Care Week; and
 (2)encourages all people in the United States to create a foundation of open communication to eliminate the misunderstanding and stigma regarding obesity and to improve the lives of all individuals affected by obesity and their families.